J-A03041-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: A.M., A                :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: L.N., FATHER                    :   No. 2077 EDA 2021

              Appeal from the Order Entered September 14, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-DP-0001201-2017

    IN THE INTEREST OF: A.A.M., A              :   IN THE SUPERIOR COURT OF
    MINOR                                      :        PENNSYLVANIA
                                               :
                                               :
                                               :
    APPEAL OF: L.N., FATHER                    :   No. 2078 EDA 2021

             Appeal from the Decree Entered September 14, 2021
    In the Court of Common Pleas of Philadelphia County Juvenile Division at
                       No(s): CP-51-AP-0000572-2019


BEFORE:       STABILE, J., DUBOW, J., and McCAFFERY, J.

MEMORANDUM BY McCAFFERY, J.:                             FILED MARCH 14, 2022

       L.N. (Father) appeals from the orders entered in the Philadelphia County

Court of Common Pleas, which:             (1) involuntarily terminated his parental

rights to his child, A.M. (Child), born in May of 2012; and (2) changed the

permanency goal to adoption.1             Father’s attorney, Harry Levin, Esquire

____________________________________________


1 The termination order was entered at trial docket CP-51-AP-0000572-2019,
and the goal change order at CP-51-DP-0001201-2017. Thus, Walker is not
implicated. See Commonwealth v. Walker, 185 A.3d 969, 971 (Pa. 2018)
(“[W]here a single order resolves issues arising on more than one docket,
separate notices of appeal must be filed for each case.”), overruled in part,
(Footnote Continued Next Page)
J-A03041-22


(Counsel), has filed an Anders brief and petition to withdraw from

representation, averring Father’s appeal is frivolous.2 We affirm the orders

and grant Counsel’s petition to withdraw.

                               I. Procedural History

       As stated above, Child was born in May of 2012.         The trial court

summarized:

           On April 25, 2017[, when Child was almost five years old,]
       DHS received a General Protective Services report alleging
       concerns for Mother’s mental health and arson. [N.T., 9/14/21,
       at 10.] Child was adjudicated dependent on May 25, 2017 based
       on present inability. . . . Child was removed from Mother’s care


____________________________________________


Commonwealth v. Young, 265 A.3d 462, ___, 2021 WL 6062566, *1 (Pa.
Dec. 22, 2021) (reaffirming that Pa.R.A.P. 341 requires separate notices of
appeal when single order resolves issues under more than one docket, but
holding Pa.R.A.P. 902 permits appellate court to consider appellant’s request
to remediate error when notice of appeal is timely filed). In any event, Father
properly filed separate notices of appeal for each order. This Court sua sponte
consolidated the two appeals on October 27, 2021.

      On September 14, 2021, the trial court also terminated the parental
rights of Child’s mother, L.G. (Mother). According to the trial court, Mother
did not appeal. Trial Ct. Op., 11/2/21, at 1 n.1.

       Finally, we note Child’s guardian ad litem (GAL) has filed an appellee’s
brief. The Philadelphia Department of Human Services (DHS), however, has
filed a letter with this Court, stating it would not file a brief.

2 See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349 (Pa. 2009). The Anders/Santiago procedures, for
attorneys seeking to withdraw from representation on appeal, have been
extended to both termination of parental rights and goal change proceedings.
In re J.D.H., 171 A.3d 903, 905-06 (Pa. Super. 2017). See also id. at 906
(“Parents have a right to counsel at every stage of a dependency
proceeding.”).


                                           -2-
J-A03041-22


      and placed in Foster Care[, and] has remained in care consistently
      since this time. [Id. at 13.]

           Prior to the adjudication, Father was not involved in the
      Child’s life. [N.T. at 10.] Throughout the life of this case, Father’s
      single case plan objectives have remained the same[:] maintain
      stable housing, visit with the Child consistently, and report to the
      Clinical Evaluation Unit (“CEU”) for a forthwith drug screen, dual
      diagnosis assessment [for mental health and drug use,] and three
      random screens. [Id. at 19; Order 5/25/17 at 2.]

Trial Ct. Op. at 1-2 (some record citations omitted).

      Two years and two months after Child’s dependency adjudication, on

August 1, 2019, DHS filed the underlying petitions for a goal change to

adoption and the termination of both parents’ parental rights. The trial court

conducted a hearing on September 14, 2019. At that time, Child was 10 years

old and in fourth grade, and was represented by a guardian ad litem. N.T. at

15, 28. Father appeared and testified, but Mother did not appear.

      A Community Umbrella Agency (CUA) case manager, Macy Johnston,

testified that “throughout the life of the case,” Father “would often go long

periods of time without visiting the Child.” Trial Ct. Op. at 2, citing N.T. at 22.

He had one visit with Child in September of 2020, two visits in March of 2021,

and none since then. Id. Ms. Johnston further testified to the following:

      Father completed his forthwith [drug] screen, but never
      completed a drug and alcohol assessment. [N.T. at 22-23.
      A]lthough Father’s home in Philadelphia was appropriate, [Ms.
      Johnston “had not assessed the home since ‘the early years of the
      case.’” He] often traveled back and forth between Philadelphia
      and New Jersey for work, where he also lives part time. [Id. at
      23, 39.] Father had disclosed that he planned to bring the Child
      back and forth on the road with him when he worked, should they
      be reunified. [Id. at 24. Ms. Johnston] also testified that Father

                                       -3-
J-A03041-22


      has not met any of Child’s medical or educational needs over the
      past four years and is no closer to reunifying with the Child than
      he was when the case began four years ago. [Id. at 25, 28.]

      . . . Child has been in the current Foster Mother’s home for over
      four years and . . . they share a mother-daughter bond. [N.T. at
      25-26.] Foster Mother meets all of Child’s general, medical, and
      educational needs. [Id. at 26.] Child refers to the Foster Mother
      as “Mom” and has indicated that she wishes to be adopted. [Id.
      at 27. I]t would not cause any irreparable harm to the Child to
      change the permanency goal to adoption and to terminate Mother
      and Father’s parental rights. [Id.]

Trial Ct. Op. at 2-3 & n.2 (some record citations omitted).

      DHS also called Roya Paller, a forensic social worker to testify. Ms. Paller

was retained by DHS to assess Child in the foster home and determine Child’s

understanding about adoption.

      Ms. Paller visited the Child in the home on January 30, 2021. She
      testified that the Child is happy in her pre-adoptive foster home
      and that she wants to be adopted and stay in that home forever.
      She also testified that the Child wants to sever her relationship
      with Mother and Father. Ms. Paller testified that the Child does
      not enjoy visits with Father and finds them “very scary” and
      therefore no longer wants to visit with Father. [N.T. at 51-52.]

Trial Ct. Op. at 3 (some record citations omitted).

      Father testified to the following: (1) he attended “about a hundred”

visits, which were “documented;” (2) the visits were “[r]ecorded” and

“[v]ideoed [sic];” and (3) he and Child “had a good time.” N.T. at 53. Father

stated he was recently hospitalized for two or three months for COVID-19,

which prevented him from attending visits with Child. Id. at 54. Furthermore,

he was incarcerated in New Jersey from November 2017 to June 2018. Id. at

55.

                                      -4-
J-A03041-22


        Father maintained he “completed everything that was court ordered.”

N.T. at 53. He denied that he was ordered to complete dual diagnoses or any

mental health treatment, and instead, he was only directed to submit to

random urine testing, which he did. Id. On cross-examination, DHS’s counsel

asked Father if he were present at the last hearing, where the trial court

ordered him to complete “a dual diagnosis, drug and alcohol, and mental

health assessment.” Id. at 56. Father first responded that he did not recall

if he were present, and then that “the last hearing was postponed.” Id. at

57. We note that in closing argument, DHS argued Father did attend “the last

several hearings” where the court had “ordered him to go for a dual diagnosis

assessment.” Id. at 59.

        Next, Father denied that he was “on the road” for work, and stated he

owned a production company, which “work[s] out of New York.”3 Id. at 54.

He then stated, without further explanation, “I’m from New York. And me

relocating I was without employment for three years because of this [sic].”

Id. Nevertheless, Father also stated he has “kept a home in Philadelphia . . .

for over four years.” Id. at 55. He “reached out to Ms. Johnston numerous

times via text messages” about evaluating his home, but she did not respond.

Id.




____________________________________________


3   Father stated that his production company “film[s] for VH1.” N.T. at 54.


                                           -5-
J-A03041-22


     The trial court changed the permanency goal to adoption and terminated

Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2), (5), and

(8). The court also found termination will best serve Child’s developmental,

physical, and emotional needs and welfare, pursuant to 23 Pa.C.S. § 2511(b).

Appellant filed a timely appeal, along with a concise statement of errors

complained of on appeal, pursuant to Pa.R.A.P. 1925(a)(2).

                II. Anders Petition to Withdraw & Brief

     “Before reaching the merits of [Father’s] appeal, we must first address

the propriety of [C]ounsel’s petition to withdraw and Anders brief.” See In

re J.D.H., 171 A.3d at 905. This Court has explained:

     To withdraw pursuant to Anders, counsel must:

          1) petition the court for leave to withdraw stating that,
          after making a conscientious examination of the record,
          counsel has determined that the appeal would be
          frivolous; 2) furnish a copy of the [Anders] brief to the
          [appellant]; and 3) advise the [appellant] that he or she
          has the right to retain private counsel or raise additional
          arguments that the [appellant] deems worthy of the
          court’s attention.

     With respect to the third requirement of Anders, that counsel
     inform the appellant of his or her rights in light of counsel’s
     withdrawal, this Court has held that counsel must “attach to their
     petition to withdraw a copy of the letter sent to their client
     advising him or her of their rights.”

         Additionally, an Anders brief must comply with the following
     requirements:

          (1) provide a summary of the procedural history and
          facts, with citations to the record;




                                     -6-
J-A03041-22


          (2) refer to anything in the record that counsel believes
          arguably supports the appeal;

          (3) set forth counsel’s conclusion that the appeal is
          frivolous; and

          (4) state counsel’s reasons for concluding that the appeal
          is frivolous. Counsel should articulate the relevant facts
          of record, controlling case law, and/or statutes on point
          that have led to the conclusion that the appeal is
          frivolous.

      Santiago, 978 A.2d at 361.

In re J.D.H., 171 A.3d at 907 (some citations omitted).         If this Court “is

satisfied that counsel has complied with the aforementioned requirements, the

Court then must undertake an independent examination of the record to

determine whether the appeal is wholly frivolous.” In re S.M.B., 856 A.2d

1235, 1237 (Pa. Super. 2004).

      Here, Counsel’s one-page petition to withdraw does not state, as

required, that he made a conscientious examination of the record, nor that he

has determined the appeal would be frivolous. See In re J.D.H., 171 A.3d

at 907. Instead, the petition merely states, in pertinent part:

      In accordance with the mandate of [Santiago, 602 A.2d 159,]
      counsel is sending Father . . . a copy of the filed Anders brief,
      this petition to withdraw, and is so informing [Father] of his right
      to proceed pro se or hire a new attorney.

Counsel’s Petition to Withdraw Appearance of Counsel, 11/19/21.

      However, this Court has stated,

      Anders is not a hyper-technical process. Rather, it is a procedure
      designed specifically to afford the appellant specific constitutional
      rights.

                                      -7-
J-A03041-22



           By following the Anders procedure correctly, . . . counsel not
      only affords the appellant the . . . constitutional rights [to counsel]
      but also demonstrates to this Court that those rights have, in fact,
      been afforded. . . .

                                   *    *    *

      [“W]hile counsel’s finding of frivolousness is subject to our review,
      the Anders brief, as well as the Anders petition, gives this Court
      and the appellant an assurance that an officer of the court — a
      trained attorney — has applied a lawyer’s learning and expertise
      when examining the case on the appellant’s behalf.” Ultimately,
      then, Anders does not involve a pointless formalism but, instead,
      a fruitful protocol, adherence to which not only facilitates an
      appellant’s exercise of constitutional rights but also allows counsel
      to prove to this Court the appellant has been afforded those rights.

Commonwealth v. Woods, 939 A.2d 896, 898-99 (Pa. Super. 2007)

(citations omitted).

      Here, we note Counsel attached, to his petition to withdraw, a copy of

the letter he sent to Father, which advised: (1) Counsel was requesting to

withdraw as counsel; (2) Counsel was attaching a copy of the brief prepared

in support of his request to withdraw; and (3) Father had the right to retain

new counsel or proceed pro se and raise any additional claims worthy of

consideration. Counsel’s Letter to Father, 11/18/21. Furthermore, we note

Counsel’s Anders brief includes a section entitled, “Summary of Statement in

Support of Withdrawal of Counsel.” Anders Brief at 11. This section states,

           The record does not support the conclusion that
      [Father] has filed a meritorious appeal.        Counsel has
      investigated the record and identified the issues that may be
      raised in this appeal . . . .




                                       -8-
J-A03041-22


           In this brief counsel has provided a procedural history of the
       case, and the facts solicited at the goal change/termination
       hearing, referred to anything in the record that counsel believes
       arguably supports the appeal, sets forth counsel’s conclusion
       that the appeal is frivolous and has stated the reasons for
       reaching that conclusion. Therefore, this [Anders] brief should
       be accepted and counsel should be permitted to withdraw.

Id. (emphases added).

       Although     Counsel’s    petition      does   not   state   that   he   made   a

conscientious examination of the record and has determined Father’s appeal

would be frivolous, his Anders brief clearly sets forth these statements. See

In re J.D.H., 171 A.3d at 907; Anders Brief at 11. The petition does state

that Counsel provided a copy of the Anders brief to Father, and informed him

of his right to proceed pro se or hire a new attorney. As Counsel has satisfied

to this panel that he has examined the case on Father’s behalf and afforded

Father his right to counsel, we conclude the petition is minimally compliant

with the Anders procedure.4 See In re J.D.H., 171 A.3d at 907; Woods,

939 A.2d at 899.       We do remind Attorney Levin of the requirements of a

petition to withdraw. See In re J.D.H., 171 A.3d at 907.

       Furthermore, we conclude Counsel’s Anders brief complies with the

Santiago requirements. See In re J.D.H., 171 A.3d at 907. The brief: (1)

sets forth a summary of the facts and procedural history of this dependency


____________________________________________


4Furthermore, we note that if we were to find Counsel’s petition deficient, we
would deny the petition and remand for Counsel to either comply with Anders
or file an advocate’s brief. See Woods, 939 A.2d at 898.


                                           -9-
J-A03041-22


matter, with citations to the record and termination hearing transcript; (2)

refers to anything in the record that could arguably support the appeal; and

(3) sets forth Counsel’s conclusion that, and reasons why, the appeal is

frivolous. See id. Pertinently, Counsel suggests that Father’s claims — that

he has completed all his objectives and has a strong bond with Child — are

not supported by the record evidence. Instead, Counsel states, Father has

refused throughout the case to participate in drug and alcohol therapy, mental

health services, single case plan meetings, or court hearings. Anders Brief

at 14-15.

      Thus, we now independently examine the record to determine whether

this appeal is wholly frivolous. See In re S.M.B., 856 A.2d at 1237.

                     III. Termination of Parental Rights

      We first note the claims set forth in Counsel’s Anders brief:

      1. Whether the trial court committed reversible error, when it
      involuntarily terminated [F]ather’s parental rights where such
      determination was not supported by clear and convincing evidence
      under the adoption act, 23 PA.C.S.A. § 2511 (a)(1), and (2), (5)
      and (8).

      2. Whether the trial court committed reversible error when it
      involuntarily terminated [F]ather’s parental rights without giving
      primary consideration to the effect that the termination would
      have on the developmental, physical and emotional needs of the
      child as required by the adoption act, 23 PA.C.S.A. § 2511(b).

      3. Whether the trial court erred because the evidence was
      overwhelming and undisputed that [F]ather demonstrated a
      genuine interest and sincere, persistent, and unrelenting effort to
      maintain a parent-child relationship with [his] child.

Anders Brief at 6.

                                    - 10 -
J-A03041-22


      Our standard of review of dependency matters is broad. In re M.P.,

204 A.3d 976, 985 (Pa. Super. 2019) (citation omitted). However, we do not

      nullify the fact-finding of the lower court. We accord great weight
      to this function of the hearing judge because he is in the position
      to observe and rule upon the credibility of the witnesses and the
      parties who appear before him. Relying upon his unique posture,
      we will not overrule his findings if they are supported by
      competent evidence.

Id. (citation omitted). Moreover, we have stated:

      It is this Court’s responsibility to ensure that the record represents
      a comprehensive inquiry and that the hearing judge has applied
      the appropriate legal principles to that record. Nevertheless, we
      accord great weight to the court’s fact-finding function because
      the court is in the best position to observe and rule on the
      credibility of the parties and witnesses.

Interest of D.P., 972 A.2d 1221, 1225 (Pa. Super. 2009) (citation omitted).

      We also note the standard of review of an order terminating parental

rights:

      [O]ur scope of review is comprehensive: we consider all the
      evidence presented as well as the trial court’s factual findings and
      legal conclusions. However, our standard of review is narrow: we
      will reverse the trial court’s order only if we conclude that the trial
      court abused its discretion, made an error of law, or lacked
      competent evidence to support its findings. The trial judge’s
      decision is entitled to the same deference as a jury verdict.

In re L.M., 923 A.2d 505, 511 (Pa. Super. 2007) (citations omitted).

      Section 2511 of the Adoption Act governs involuntary termination of

parental rights. See 23 Pa.C.S. § 2511. It requires a bifurcated analysis:

      Initially, the focus is on the conduct of the parent. The party
      seeking termination must prove by clear and convincing evidence
      that the parent’s conduct satisfies the statutory grounds for
      termination delineated in Section 2511(a). Only if the court

                                      - 11 -
J-A03041-22


     determines that the parent’s conduct warrants termination of his
     or her parental rights does the court engage in the second part of
     the analysis pursuant to Section 2511(b): determination of the
     needs and welfare of the child under the standard of best interests
     of the child. One major aspect of the needs and welfare analysis
     concerns the nature and status of the emotional bond between
     parent and child, with close attention paid to the effect on the child
     of permanently severing any such bond.

In re L.M., 923 A.2d at 511 (citations omitted). We need only agree with the

court as to any one subsection of 2511(a), in addition to subsection 2511(b),

to affirm. In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).

     Here, the trial court found grounds for termination of Father’s parental

rights under Subsections 2511(a)(1), (2), (5), and (8). We first observe that

Subsections (a)(5) and (8) include the removal of the child “from the care of

the parent” for at least, respectively, six months and 12 months.        See 23

Pa.C.S. § 2511(a)(5), (8). Because the evidence did not show Child was ever

in Father’s care, we conclude termination under those subsections was

mistaken. See id.

     Nevertheless, we consider the statutory grounds for termination under

Subsection (a)(2):

         (a) General rule.—The rights of a parent in regard to a child
     may be terminated after a petition filed on any of the following
     grounds:

                                  *     *      *

              (2) The repeated and continued incapacity, abuse,
          neglect or refusal of the parent has caused the child to be
          without essential parental care, control or subsistence
          necessary for his physical or mental well-being and the


                                      - 12 -
J-A03041-22


            conditions and causes of the incapacity, abuse, neglect or
            refusal cannot or will not be remedied by the parent.

23 Pa.C.S. § 2511(a)(2).

      In order to terminate parental rights pursuant to 23 Pa.C.S.[ ]
      § 2511(a)(2), the following three elements must be met: (1)
      repeated and continued incapacity, abuse, neglect or refusal; (2)
      such incapacity, abuse, neglect or refusal has caused the child to
      be without essential parental care, control or subsistence
      necessary for his physical or mental well-being; and (3) the
      causes of the incapacity, abuse, neglect or refusal cannot or will
      not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that cannot

be remedied are not limited to affirmative misconduct. To the contrary, those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”    In re A.L.D., 797 A.2d 326, 337 (Pa. Super. 2002) (citations

omitted).

      At the termination hearing, Father and CUA case manager, Ms.

Johnston, gave generally conflicting testimony. Whereas Father testified he

visited Child approximately 100 times, Ms. Johnston stated that “throughout

the life of the case,” “there [were] long periods where he would go without

visiting,” and that Father’s most recent three visits, as of September 14, 2021,

were in September of 2020 and March of 2021.         N.T. at 20, 22, 53.    We

acknowledge Father’s testimony that beginning in November 2017, he was

incarcerated for a seven month-period, and that, shortly before the

termination hearing, he was hospitalized for COVID-19 for “over two to three


                                     - 13 -
J-A03041-22


months.” N.T. at 54-55. However, any inability to visit Child during these

periods does not explain the other “long periods,” “throughout the life of the

case,” of no visitation. See id. at 20, 22. In any event, there was no evidence

that Father attempted to maintain contact with Child during his incarceration

or hospitalization. This Court has stated:

      Incarceration alone is not sufficient to support termination under
      any subsection, but “incarceration will certainly impact a parent’s
      capability of performing parental duties, and may render a parent
      incapable of performing parental duties under subsection (a)(2).”

      . . . [Nevertheless, “p]arental rights are not preserved by waiting
      for a more suitable or convenient time to perform one’s parental
      responsibilities while others provide the child with his or her
      physical and emotional needs.” Rather, “[a] parent must utilize
      all available resources to preserve the parental relationship, and
      must exercise reasonable firmness in resisting obstacles placed in
      the path of maintaining the parent-child relationship.”
      Importantly, a parent’s “recent efforts to straighten out [her] life”
      upon release from incarceration does not require that a court
      “indefinitely postpone adoption.”

See Int. of K.M.W., 238 A.3d 465, 474 (Pa. Super. 2020) (citations omitted).

      Furthermore, we note that despite DHS’ evidence as to Father’s goals

throughout this dependency matter, Father denied that he was ever directed

to complete “dual diagnosis,” and instead, he “completed everything that was

. . . ordered.” Id. at 19, 53. Finally, whereas Ms. Johnston testified that

Father frequently traveled to New Jersey for work, Father denied such travel,

but instead stated, somewhat confusingly, that he owned a production

company that “work[s] out of New York,” but he “relocate[ed] without

employment for three years because of this [sic].” Id. at 23-24, 54. In any


                                     - 14 -
J-A03041-22


event, Father did not refute Ms. Johnston’s testimony that he had stated an

intention to take Child, then 10 years old, “back and forth on the road with

him.” See id. at 24. Finally, Ms. Johnston believed that Father was not “in a

substantially closer place to reunifying with [Child than] he was four years”

earlier. Id. at 25.

      In light of the foregoing evidence, a challenge to the grounds for

termination under Subsection 2511(a)(2) would go to the weight of the

testimony presented. Here, the trial court found Ms. Johnston’s testimony

credible, as evidenced by the findings set forth in its opinion:

           Applying M.E.P. and the elements set forth under 2511(a)(2)
      to the instant case, DHS met its burden of demonstrating that
      termination was proper.        The evidence established . . .
      “incapacity” and “refusal” under 2511(a)(2)[,] given that Father
      failed to demonstrate a concrete desire or ability to care for the
      Child. Father has failed to complete his single case plan objectives
      throughout the life of this case. [N.T. at 22-23.] Despite having
      had four years to do so, Father has failed to participate in his
      court-ordered drug screens and assessments. [Id.]

           Additionally, although Father has a home in Philadelphia, his
      work schedule requires him to travel back and forth in and out of
      state and Father has no stable plan to parent Child during this
      time. [N.T. at 24.] Moreover, the evidence established that
      “neglect” existed given that Father has failed to consistently visit
      with Child throughout the life of the case. [Id. at 22-23.] Father
      has only visited three times in the past year, and the testimony
      established that Father has frequently gone long periods of time
      without visiting the Child throughout the past four years. This
      Court found that Father’s failure to comply with his single case
      plan objectives and consistently visit . . . has left the Child without
      essential parental care, and the cause of such neglect, refusal,
      and continued incapacity will not be remedied by Father. . . .




                                      - 15 -
J-A03041-22


Trial Ct. Op. at 8-9 (paragraph break added and some record citations

omitted).

      To the extent Father’s testimony, about his visitation and compliance

with plan objectives, conflicted, we do not disturb to the trial court’s credibility

findings. See In re M.P., 204 A.3d at 985; Interest of D.P., 972 A.2d at

1225. The record supports the court’s findings, and thus we do not disturb

the termination order as to Subsection 2511(a)(2). Furthermore, we need not

assess the termination under Subsection (a)(1). See In re B.L.W., 843 A.2d

at 384.

      Next, we review the termination of Father’s parental rights under

Subsection 2511(b).

      “In this context, the court must take into account whether a bond
      exists between child and parent, and whether termination would
      destroy an existing, necessary and beneficial relationship.” The
      court is not required to use expert testimony, and social workers
      and caseworkers may offer evaluations as well. Ultimately, the
      concern is the needs and welfare of a child.

            We have explained:

            Before granting a petition to terminate parental rights, it
            is imperative that a trial court carefully consider the
            intangible dimension of the needs and welfare of a
            child — the love, comfort, security, and closeness—
            entailed in a parent-child relationship, as well as the
            tangible dimension. Continuity of the relationships is
            also important to a child, for whom severance of close
            parental ties is usually extremely painful. The trial court,
            in considering what situation would best serve the
            child[ren]’s needs and welfare, must examine the status
            of the natural parental bond to consider whether
            terminating the natural parent’s rights would destroy
            something in existence that is necessary and beneficial.

                                      - 16 -
J-A03041-22



      The court may equally emphasize the safety needs of the child
      and may consider intangibles, such as the love, comfort, security,
      and stability the child might have with the foster parent. Where
      there is no evidence of a bond between the parent and child, it is
      reasonable to infer that no bond exists. “[A] parent’s basic
      constitutional right to the custody and rearing of . . . her child is
      converted, upon the failure to fulfill . . . her parental duties, to the
      child’s right to have proper parenting and fulfillment of [the
      child’s] potential in a permanent, healthy, safe environment.”

In re M.P., 204 A.3d at 983-84 (citations omitted).

      Here, Father testified, that his approximately 100 visits with Child were

recorded and videotaped, and that the visits went “[v]ery well.” N.T. at 53.

However, as stated above, Ms. Johnston testified that throughout this

dependency matter, there were “long periods where [Father] would go without

visiting.” Id. at 22. Pertinently, forensic social worker, Ms. Paller, testified

as to what Child told her: that Child would like to end visits with Father, as

the visits are “very scary” and “[s]he doesn’t enjoy them.” Id. at 51-52. Child

also understood that “adoption is a forever home,” and “definitely wants to be

adopted.” Id. at 50.

      Again, the conflicts in the testimony were for the trial court to weigh,

and we do not disturb its credibility findings on appeal. See In re M.P., 204

A.3d at 985; Interest of D.P., 972 A.2d at 1225. In the year before the

termination hearing, Father visited Child three times, the last of which was six

months before the hearing. See N.T. at 19-20. At the age of nine, Child

expressed to Ms. Paller that visits with Father were “very scary,” she wished

for the visits to stop, and she wished to be adopted. See id. at 50-52.

                                      - 17 -
J-A03041-22


      Finally, the trial court found:

      There was compelling testimony that the Child would not suffer
      [emotional] harm if Father’s parental rights were terminated and
      that Child was significant bonded with her foster mother. [N.T. at
      27, 50.] Father failed to offer any evidence establishing the
      existence of a parent-child bond. The testimony demonstrated
      that Child’s primary bond is with her foster-mother[, and] that
      Child’s foster mother meets all her general and developmental
      needs. [Id. at 26.] Moreover, the Child is afraid of Father and no
      longer wishes to have a relationship with him. [Id. at 51-52.] In
      determining that termination would best serve the needs and
      welfare of the Child, this Court considered that Father has not
      been able to meet the Child’s emotional, physical, and
      developmental needs for almost three years prior to the
      termination hearing. [Id. at 26.] For the foregoing reasons. this
      Court properly granted DHS’s petition to involuntarily terminate
      Father’s parental rights pursuant to Section 2511(b).

Trial Ct. Op. at 12-13. After independent review of the record, we conclude

the evidence supports the court’s finding of sufficient grounds for termination

under Subsection 2511(b).

      For all the foregoing reasons, we decline to disturb the order terminating

Father’s parental rights.

                               IV. Goal Change

      We next review the trial court’s order changing Child’s goal to adoption.

We note the relevant standard of review:

      [O]ur standard is abuse of discretion. In order to conclude that
      the trial court abused its discretion, we must determine that the
      court’s judgment was manifestly unreasonable, that the court did
      not apply the law, or that the court’s action was a result of
      partiality, prejudice, bias or ill will, as shown by the record. We
      are bound by the trial court’s findings of fact that have support in
      the record. The trial court, not the appellate court, is charged
      with the responsibilities of evaluating credibility of the witnesses
      and resolving any conflicts in the testimony. In carrying out these

                                        - 18 -
J-A03041-22


        responsibilities, the trial court is free to believe all, part, or none
        of the evidence. When the trial court’s findings are supported by
        competent evidence of record, we will affirm even if the record
        could also support an opposite result.

In re A.K., 936 A.2d 528, 532-33 (Pa. Super. 2007) (citation omitted).

        With respect to a goal change:

        The best interests of the child, and not the interests of the parent,
        must guide the trial court. [“A] child’s life simply cannot be put
        on hold in the hope that the parent will summon the ability to
        handle the responsibilities of parenting.”

In re A.B., 19 A.3d 1084, 1089 (Pa. Super. 2011) (citations omitted).

        When the child welfare agency has made reasonable efforts to
        return a foster child to his or her biological parent, but those
        efforts have failed, then the agency must redirect its efforts
        towards placing the child in an adoptive home. This Court has
        held that the placement process should be completed within 18
        months.

                                       *       *    *

        While this 18-month time frame may in some circumstances seem
        short, it is based on the policy that a child’s life simply cannot be
        put on hold in the hope that the parent will summon the ability to
        handle the responsibilities of parenting.

In re A.K., 936 A.2d at 533 (citation omitted).

        Section 6351(f) of the Juvenile Act5 provides, in relevant part:

             (f) Matters to be determined at permanency hearing.—
        At each permanency hearing, a court shall determine all of the
        following:

                (1) The continuing necessity for and appropriateness of
            the placement.
____________________________________________


5   42 Pa.C.S. §§ 6301-6375.


                                           - 19 -
J-A03041-22


           (2) The appropriateness, feasibility and extent of
        compliance with the permanency plan developed for the child.

             (3) The extent of progress made toward alleviating the
        circumstances which necessitated the original placement.

            (4) The appropriateness and feasibility of the current
        placement goal for the child.

             (5) The likely date by which the placement goal for the
        child might be achieved.

            (5.1) Whether reasonable efforts were made to finalize
        the permanency plan in effect.

              (6) Whether the child is safe.

                                *      *      *

            (8.2) That a transition plan has been presented in
        accordance with section 475 of the Social Security Act (49
        Stat. 620, 42 U.S.C. § 675(5)(h)).

             (9) If the child has been in placement for at least 15 of
        the last 22 months or the court has determined that
        aggravated circumstances exist and that reasonable efforts
        to prevent or eliminate the need to remove the child from the
        child’s parent, guardian or custodian or to preserve and
        reunify the family need not be made or continue to be made,
        whether the county agency has filed or sought to join a
        petition to terminate parental rights and to identify, recruit,
        process and approve a qualified family to adopt the child . . .

                                 *    *       *

            (12) If the child has been placed with a caregiver,
        whether the child is being provided with regular, ongoing
        opportunities  to   participate    in   age-appropriate   or
        developmentally appropriate activities. In order to make the
        determination under this paragraph, the county agency shall
        document the steps it has taken to ensure that:

                  (i) the caregiver is following the reasonable and
              prudent parent standard; and

                                     - 20 -
J-A03041-22


                    (ii) the child has regular, ongoing opportunities to
               engage      in   age-appropriate    or   developmentally
               appropriate activities. The county agency shall consult
               with the child regarding opportunities to engage in such
               activities.

42 Pa.C.S. § 6351(f).

      We incorporate our above discussion concerning Father’s failure, over

four years, to maintain consistent visitation and to complete his plan

objectives. At the time of the termination hearing, Child had been committed

to DHS’s care and placed in foster care for four years and three months — far

longer than the 18-month period contemplated in In re A.K. See In re A.K.,

936 A.2d at 533. The record supports the goal change order, as Child’s life

“cannot be put on a hold in the hope that [Father] will summon the ability to

handle the responsibilities of parenting.” See id. Accordingly, we affirm the

goal change order.

                              IV. Conclusion

      For the foregoing reasons, we agree with Counsel that the instant appeal

is frivolous. We affirm the order involuntarily terminating Father’s parental

rights and the order changing the goal to adoption. We also grant Counsel’s

petition to withdraw.

      Orders affirmed.   Counsel’s petition to withdraw from representation

granted.

      Judge Stabile joins the Memorandum.

      Judge Dubow Did Not Participate.


                                    - 21 -
J-A03041-22




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 3/14/2022




                          - 22 -